Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 1 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 2 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 3 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 4 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 5 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 6 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 7 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 8 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 9 of 20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 10 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 11 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 12 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 13 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 14 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 15 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 16 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 17 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 18 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 19 of
                                        20
Case 17-06078-MM7   Filed 12/04/18   Entered 12/04/18 16:00:34   Doc 288   Pg. 20 of
                                        20
